DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1-9 and 11-21 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Ashok K. Mannava (REG. NO. 45,301) on 02/26/2021.
The application has been amended as follows:
The listing of claims will replace all prior versions, and listings, of claims in the application.
1. (Currently Amended) A system comprising:
a processor managing access to a local compute resource; and
a memory storing computer readable instructions executable by the processor to:
	authorize a resource request to the local compute resource from a source; 
	assign a data property to the local compute resource in response to a determination the resource request is authorized to access the local compute resource, wherein the data property assigned to the local compute resource identifies a classification for the local compute resource; 
	determine an authorization level of the resource request; [[and]]
	determine whether the data property assigned to the local compute resource is within permitted operations ; and
	assign access of the local compute resource to the resource request based on determining that the data property assigned to the local compute resource is within the permitted operations, wherein the assigning access of the local compute resource to the resource request includes prioritizing demand of the local compute resource based on a level of demand and the access term. 

2. (Previously Presented) The system of claim 1, wherein the computer readable instructions which, when executed by the processor, cause the processor to:
	broadcast a list of local compute resources to devices within a proximity range; and
	broadcast a data type compatible with the local compute resource. 

3. (Previously Presented) The system of claim 1, wherein the data property assigned to the local compute resource specifies:
	a class of devices for access to data of the local compute resource; and
	a class of requests for access to the data of the local compute resource. 

4. (Previously Presented) The system of claim 1, wherein the computer readable instructions which, when executed by the processor, cause the processor to:
	assign data of the local compute resource for remote access in response to a determination the data of the local compute resource is publishable based on a user preference; and
	publish a portion of the data of the local compute resource to a remote compute resource, wherein the portion of the data of the local compute resource is identified based on the data property assigned to the local compute resource and the user preference. 

5. (Previously Presented) The system of claim 1, wherein the computer readable instructions which, when executed by the processor, cause the processor to:
	monitor access to the local compute resource. 
 
6. (Previously Presented) The system of claim 1, wherein the computer readable instructions which, when executed by the processor, cause the processor to:
	provide an interface to provide bridge capabilities of a first device to a second device; and
	broadcast the bridge capabilities of the first device and the local compute resource to devices within a proximity range as a platform as a service (PAAS) infrastructure. 

7. (Previously Presented) The system of claim 1, further comprising:
	a control panel to provide access to data on the local compute resource; and
	an input device to convert physical information stored on a media into digital information stored on the local compute resource. 

8. (Previously Presented) The system of claim 7, wherein the system further comprises a multi-function print device and wherein the input device is a scanner.

9. (Currently Amended) A non-transitory computer-readable storage medium comprising a set of instructions executable by a processor resource to:
	publish a list of local compute resources of a compute device to a device within a proximity range of the compute device;
	in response to a data store request:

		identify data from the data source to be stored at a first local compute resource of the list of the local compute resources; and
		assign a data property to the data, wherein the data property assigned to the data identifies a classification; and
	in response to a data query request:
		determine an authorization level of a data destination; 
		identify the first local compute resource based on the data query request; [[and]]
		determine whether the data property assigned to the data is within permitted operations; and
		assign access of the first local compute resource to the data destination based on determining that the data property assigned to the data is within the permitted operations, wherein the assigning access of the first local compute resource to the data destination includes prioritizing access requests to the first local compute resource based on a demand level identified by monitored access requests and access terms associated with the monitored access requests. 

10. (Canceled). 
 
11. (Original) The medium of claim 9, wherein the set of instructions is executable by the processor resource to:
	establish access terms to the first local compute resource for an Internet-of-Things (IoT) device; 

	maintain raw sensor data of the IoT device on the first local compute resource in accordance with the access terms; and
	send anonymized sensor data to a remote memory location in accordance with the access terms.


12. (Currently Amended) A method of providing access to local compute resources comprising:
	determining, via a compute device, a list of a plurality of local compute resources of the compute device available to lease to a remote device; 
	assigning a data property to each of the local compute resources, wherein the data property assigned to each of the local compute resources identifies a classification for a respective local compute resource;
	establishing access terms for the remote device based on a proximity of the remote device to the compute device and a security property associated with the remote device; 
	providing an infrastructure to the remote device to access the plurality of local compute resources in accordance with the data property assigned to each of the local compute resources and the access terms in case the data property assigned to each of the local compute resources is within permitted operations, wherein the access to the plurality of local compute resources is prioritized 
	managing, by the compute device, data flow provided via the infrastructure to the plurality of local compute resources. 

13. (Previously Presented) The method of claim 12, further comprising:
	authorizing access to the plurality of local compute resources when the remote device is within a proximity range; and
	deauthorizing access to the plurality of local compute resources when the remote device is outside the proximity range. 
 
14. (Previously Presented) The method of claim 12, further comprising:
	partitioning the plurality of local compute resources based on the access terms; and
	establishing a set of access controls on each partitioned section of the plurality of local compute resources based on the access terms. 
 
15. (Previously Presented) The method of claim 12, further comprising:
	tracking sources of first sensor data based on usage levels of the plurality of local compute resources; and
	aggregating second sensor data from a plurality of Internet-of-Things (IoT) devices on a first compute resource of the plurality of local compute resources. 

16. (Previously Presented) The system of claim 1, wherein the computer readable instructions which, when executed by the processor, cause the processor to: 
	provide anonymous data in response to the resource request if the authorization level does not satisfy the access term.


	a class of devices for access to data of the first local compute resource; and
	a class of requests for access to the data of the first local compute resource. 

18. (Previously Presented) The medium of claim 9, wherein the set of instructions is executable by the processor resource to:
	provide anonymous data in response to the data query request if the authorization level does not satisfy the access term.

19. (Previously Presented) The method of claim 12, further comprising:
	broadcasting a data type compatible with a local compute resource of the list of the plurality of local compute resources.

20. (Currently Amended) The method of claim 12, wherein the security property associated with the remote device specifies:
	a class of devices for access to data of a local compute resource of the list of the plurality of local compute resources; and
	a class of requests for access to the data of the local compute resource.

21. (Previously Presented) The method of claim 12, wherein the managing the data flow provided by the infrastructure includes providing anonymous data in response to a data query request from the remote device if an authorization level does not satisfy an access term of the access terms.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, authorize a resource request to a local compute resource from a source; assign a data property to the local compute resource in response to a determination the resource request is authorized to access the local compute resource, and the data property identifies a classification for the local compute resource; determine an authorization level of the resource request; determine whether the data property is within permitted operations based on comparing the data property assigned to the local compute resource with an access term associated with the authorization level; assign access of the local compute resource to the resource request based on determining that the data property is within the permitted operations, and prioritize demand of the local compute resource based on a level of demand and the access term, in light of other features described in independent claim 1.
The prior art of record does not disclose, publish a list of local compute resources of a compute device to a device within a proximity range of the compute device; when receive a data store request, determine an authorization level of a data source; identify data from the data source to be stored at a first local compute resource of the list of the local compute resources; and assign a data property to the data, the data property identifies a classification; when receive a data query request, determine an authorization level of a data destination; identify the first local compute resource based on the data query request; determine whether the data property is within permitted operations based on comparing the data property assigned to the data with an access term associated with the authorization level of the data destination; assign access of the first local compute resource to the data destination based on determining that the data property is within the permitted operations, and prioritize access requests to the first local compute resource based on a demand level identified by monitored access 
The prior art of record does not disclose, determine a list of a plurality of local compute resources of a compute device available to lease to a remote device; assign a data property to each of the local compute resources, the data property assigned to each of the local compute resources identifies a classification for a respective local compute resource; establish access terms for the remote device based on a proximity of the remote device to the compute device and a security property associated with the remote device; provide an infrastructure to the remote device to access the plurality of local compute resources in accordance with the data property assigned to each of the local compute resources and the access terms in case the data property is within permitted operations, prioritize the access to the plurality of local compute resources based on a level of demand and the access terms; manage data flow provided via the infrastructure to the plurality of local compute resources, in light of other features described in independent claim 12.
Lambourn et al. (US 2006/0106917 A1) discloses a system for controlling access to resources within an information technology system; determine and dynamically bind operator access rights to resources; receive command from a user; determine level of authority required for the requested resource; determine the command is allowed for operator and resource at this particular stage within the procedure, send the command to the accessed resource and the accessed resource executes the received command.  Lambourn does not explicitly disclose the data property identifies a classification for the local compute resource; determine whether the data property is within permitted operations based on comparing the data property assigned to the local compute resource with an access term associated with the authorization level; assign access of the local compute resource to the resource request based on determining that the data property is within the permitted operations, and prioritize demand of the local compute resource based on a level of demand and the access term.

Neitzel et al. (US 2010/0263025 A1) discloses resource discovery server determines which resources are available to requester and lists those resources and/or the endpoints to those resources; implement access controls to endpoints based on security criteria that includes the identity and/or role of the requester, the location of the requester, the identity of the workstation and/or computer used by the requester; provide access to the resources.   Neitzel does not explicitly disclose assign a data property to each of the local compute resources, the data property assigned to each of the local .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





Kaylee Huang
02/26/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447